           Case 1:20-cv-06372-GHW Document 15 Filed 12/11/20 Page 1 of 1
                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                              DATE FILED: 12/11/2020
------------------------------------------------------------------X
  DILENIA PAGUADA, on behalf of herself and :
  all others similarly situated,                                   :
                                                                   :
                                                  Plaintiffs, :                  1:20-cv-06372-GHW
                              -against-                            :
                                                                   :                 ORDER
  CHEAP JOE’S ART STUFF, INC.,                                     :
                                                                   :
                                             Defendant.            :
------------------------------------------------------------------ X

GREGORY H. WOODS, United States District Judge:
         On November 10, 2020, the Court issued an order conditionally discontinuing this action.

Pursuant to the terms of that order, Plaintiff was provided the option to apply for restoration of the

action to the active calendar of the Court by the date that was 30 days following the issuance of the

order. In accordance with the terms of that order, if Plaintiff failed to apply for restoration of the

case by that date, the case would be automatically dismissed with prejudice.

         By letter dated December 10, 2020, Plaintiff requested that the Court extend the deadline for

Plaintiff to apply for restoration of the case to the Court’s active calendar, or, alternatively, for the

parties to submit a stipulation of settlement and dismissal. 1 That application is GRANTED.

Accordingly, the deadline for Plaintiff to apply for restoration of the case to the Court’s active

calendar, or, alternatively, for the parties to submit a stipulation of settlement and dismissal, is

extended to January 11, 2020.

         SO ORDERED.

Dated: December 10, 2020
                                                                       __________________________________
                                                                              GREGORY H. WOODS
                                                                             United States District Judge

1
  As explained in Rule 4(D) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
